          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 1 of 11



                                    Measured        Processing                  2 Extra
                                    Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                    Inbound         Inbound        Inbound      Inbound     Inbound
Date             District           Ballots         Ballots        Ballots      Ballots     Ballots

       11/4/2020 ALABAMA                     3            66.67%        66.67%    100.00%       100.00%
       11/4/2020 ALASKA                    632            89.87%        90.35%     90.51%        90.51%
       11/4/2020 ALBANY                    806            93.80%        96.28%     98.76%        98.76%

       11/4/2020 APPALACHIAN               166            82.53%        84.94%     94.58%        95.78%
       11/4/2020 ARIZONA                   246            91.87%        93.90%     95.12%        95.12%

       11/4/2020 ARKANSAS                   27            81.48%        92.59%     96.30%        96.30%
       11/4/2020 ATLANTA                   107            78.50%        78.50%     84.11%        85.05%

       11/4/2020 BALTIMORE                1977            92.31%        93.98%     97.77%        99.34%

       11/4/2020 BAY-VALLEY              16652            99.35%        99.44%     99.81%        99.83%
       11/4/2020 CAPITAL                  1032            96.90%        97.19%     98.64%        99.52%

       11/4/2020 CARIBBEAN                 123            97.56%        98.37%     99.19%        99.19%

       11/4/2020 CENTRAL ILLINOIS          681            95.30%        96.33%     97.65%        97.94%

                 CENTRAL
       11/4/2020 PENNSYLVANIA             1887            64.65%        71.12%     89.45%        94.17%

       11/4/2020 CENTRAL PLAINS            238            95.38%        97.06%     98.32%        98.32%
       11/4/2020 CHICAGO                  7528            51.43%        52.72%     53.35%        53.43%

                 COLORADO/WYO
       11/4/2020 MING                      550            28.36%        44.73%     75.82%        84.55%

                 CONNECTICUT
       11/4/2020 VALLEY                    474            89.24%        91.35%     98.10%        98.73%

       11/4/2020 DAKOTAS                    48            87.50%        93.75%     97.92%        97.92%
       11/4/2020 DALLAS                     36            80.56%        86.11%     91.67%        91.67%
       11/4/2020 DETROIT                   178            80.34%        85.39%     93.82%        94.38%

       11/4/2020 FT WORTH                      78         84.62%        87.18%     96.15%        97.44%

       11/4/2020 GATEWAY                   123            82.93%        86.18%     93.50%        95.12%

       11/4/2020 GREATER BOSTON           1192            94.04%        96.22%     97.90%        98.57%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 2 of 11



                                   Measured        Processing                  2 Extra
                                   Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                   Inbound         Inbound        Inbound      Inbound     Inbound
Date             District          Ballots         Ballots        Ballots      Ballots     Ballots

       11/4/2020 GREATER INDIANA              14         92.86%        92.86%     92.86%        92.86%

                 GREATER
       11/4/2020 MICHIGAN                     83         86.75%        91.57%     92.77%        93.98%


                 GREATER S
       11/4/2020 CAROLINA                     79         83.54%        89.87%     91.14%        92.41%

       11/4/2020 GREENSBORO              1971            88.69%        89.65%     95.99%        96.96%


       11/4/2020 GULF ATLANTIC            190            85.26%        92.63%     96.32%        97.37%

       11/4/2020 HAWKEYE                  252            91.67%        92.86%     96.83%        96.83%

       11/4/2020 HONOLULU                 101            94.06%        96.04%     98.02%        98.02%

       11/4/2020 HOUSTON                  126            88.10%        89.68%     90.48%        92.06%

       11/4/2020 KENTUCKIANA                  15         53.33%        60.00%     60.00%        60.00%

       11/4/2020 LAKELAND                 276            96.01%        97.10%     98.91%        99.28%

       11/4/2020 LONG ISLAND             2477            97.05%        97.90%     98.75%        98.79%

       11/4/2020 LOS ANGELES            14630            99.07%        99.34%     99.48%        99.49%

       11/4/2020 LOUISIANA                     1       100.00%        100.00%    100.00%       100.00%

       11/4/2020 MID-AMERICA              151            91.39%        92.05%     96.69%        96.69%


       11/4/2020 MID-CAROLINAS            911            89.79%        91.11%     95.61%        95.83%

       11/4/2020 MISSISSIPPI                  92         94.57%        94.57%     95.65%        95.65%

       11/4/2020 NEVADA SIERRA           4468            99.37%        99.57%     99.78%        99.80%

       11/4/2020 NEW YORK                2115            97.73%        98.20%     99.15%        99.20%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 3 of 11



                                  Measured        Processing                  2 Extra
                                  Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                  Inbound         Inbound        Inbound      Inbound     Inbound
Date             District         Ballots         Ballots        Ballots      Ballots     Ballots


                 NORTHERN NEW
       11/4/2020 ENGLAND                      6         66.67%        66.67%     66.67%        66.67%

                 NORTHERN NEW
       11/4/2020 JERSEY                 2129            96.62%        97.65%     98.83%        98.87%

       11/4/2020 NORTHERN OHIO          1359            94.33%        94.41%     98.09%        98.23%

                 NORTHERN
       11/4/2020 VIRGINIA               1985            92.49%        93.60%     96.07%        96.93%

       11/4/2020 NORTHLAND                   69         95.65%        98.55%     98.55%        98.55%

       11/4/2020 OHIO VALLEY             831            90.25%        91.70%     98.56%        99.16%

       11/4/2020 OKLAHOMA                     4         75.00%        75.00%     75.00%        75.00%


                 PHILADELPHIA
       11/4/2020 METROPO                 972            76.34%        81.28%     93.00%        95.16%

       11/4/2020 PORTLAND               1276            97.73%        98.90%     99.37%        99.69%

       11/4/2020 RICHMOND               1203            95.43%        96.18%     97.84%        98.25%

       11/4/2020 RIO GRANDE                  48         87.50%        89.58%     93.75%        93.75%

       11/4/2020 SACRAMENTO            11989            97.96%        98.06%     98.16%        98.16%


       11/4/2020 SALT LAKE CITY         1324            98.64%        99.02%     99.55%        99.55%

       11/4/2020 SAN DIEGO             26602            99.82%        99.89%     99.93%        99.93%


       11/4/2020 SAN FRANCISCO          4942            98.56%        98.87%     99.01%        99.03%

       11/4/2020 SANTA ANA              7618            99.13%        99.17%     99.23%        99.24%
       11/4/2020 SEATTLE               14089            99.46%        99.66%     99.79%        99.82%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 4 of 11



                                    Measured        Processing                  2 Extra
                                    Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                    Inbound         Inbound        Inbound      Inbound     Inbound
Date             District           Ballots         Ballots        Ballots      Ballots     Ballots

       11/4/2020 SIERRA COASTAL           1429            86.14%        87.12%     87.19%        87.19%

       11/4/2020 SOUTH FLORIDA                 66         84.85%        87.88%     92.42%        92.42%

       11/4/2020 SOUTH JERSEY              972            92.59%        94.03%     95.37%        95.58%

       11/4/2020 SUNCOAST                  265            88.68%        90.57%     93.96%        95.47%

       11/4/2020 TENNESSEE                 129            80.62%        89.92%     95.35%        96.90%
       11/4/2020 TRIBORO                  2918            94.31%        94.69%     95.44%        95.48%

       11/4/2020 WESTCHESTER              1099            88.99%        91.54%     98.54%        98.73%

                 WESTERN NEW
       11/4/2020 YORK                      487            95.48%        96.10%     97.33%        97.54%


                 WESTERN
       11/4/2020 PENNSYLVANIA              707            86.00%        89.11%     98.16%        98.59%

       11/5/2020 ALABAMA                     2            50.00%        50.00%     50.00%        50.00%
       11/5/2020 ALASKA                    171            83.63%        85.96%     88.30%        90.06%
       11/5/2020 ALBANY                    396            92.93%        95.96%     96.72%        99.75%

       11/5/2020 APPALACHIAN               129            62.02%        75.97%     84.50%        93.80%
       11/5/2020 ARIZONA                   416            93.99%        93.99%     94.71%        96.39%

       11/5/2020 ARKANSAS                   13            92.31%        92.31%    100.00%       100.00%
       11/5/2020 ATLANTA                   101            93.07%        93.07%     94.06%        95.05%

       11/5/2020 BALTIMORE                 515            66.41%        78.83%     82.72%        94.76%

       11/5/2020 BAY-VALLEY               2476            97.78%        97.90%     98.79%        98.99%
       11/5/2020 CAPITAL                   343            84.84%        88.34%     94.46%        97.67%

       11/5/2020 CARIBBEAN                     19       100.00%        100.00%    100.00%       100.00%

       11/5/2020 CENTRAL ILLINOIS          206            83.98%        88.35%     90.29%        91.26%

                 CENTRAL
       11/5/2020 PENNSYLVANIA              638            44.51%        62.54%     66.61%        85.74%
         Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 5 of 11



                                   Measured        Processing                  2 Extra
                                   Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                   Inbound         Inbound        Inbound      Inbound     Inbound
Date            District           Ballots         Ballots        Ballots      Ballots     Ballots

       11/5/2020 CENTRAL PLAINS            73            76.71%        86.30%     86.30%        87.67%
       11/5/2020 CHICAGO                 3643            71.42%        71.92%     72.52%        73.15%

                 COLORADO/WYO
       11/5/2020 MING                     250            52.80%        55.20%     60.00%        65.60%

                 CONNECTICUT
       11/5/2020 VALLEY                   321            90.34%        93.46%     94.70%        95.33%

       11/5/2020 DAKOTAS                   47            78.72%        80.85%     93.62%        93.62%
       11/5/2020 DALLAS                    20            90.00%        90.00%     90.00%        90.00%
       11/5/2020 DETROIT                  130            86.15%        87.69%     90.00%        93.85%

       11/5/2020 FT WORTH                     11         81.82%        81.82%     81.82%        81.82%

       11/5/2020 GATEWAY                      49         77.55%        81.63%     81.63%        87.76%

       11/5/2020 GREATER BOSTON           628            90.92%        91.88%     95.06%        97.29%

       11/5/2020 GREATER INDIANA              12         83.33%        83.33%     83.33%        83.33%

                 GREATER
       11/5/2020 MICHIGAN                     66         86.36%        87.88%     93.94%        98.48%


                 GREATER S
       11/5/2020 CAROLINA                     48         72.92%        72.92%     79.17%        81.25%

       11/5/2020 GREENSBORO               476            56.30%        59.66%     62.18%        83.40%


       11/5/2020 GULF ATLANTIC            145            72.41%        73.79%     82.07%        92.41%

       11/5/2020 HAWKEYE                  168            74.40%        83.33%     87.50%        92.26%

       11/5/2020 HONOLULU                 287            86.06%        89.20%     95.47%        98.95%

       11/5/2020 HOUSTON                      52         75.00%        75.00%     80.77%        86.54%

       11/5/2020 KENTUCKIANA                   9         11.11%        11.11%     33.33%        44.44%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 6 of 11



                                 Measured        Processing                  2 Extra
                                 Volume:         Score:         1 Extra Day: Days:        3 Extra Days:
                                 Inbound         Inbound        Inbound      Inbound      Inbound
Date             District        Ballots         Ballots        Ballots      Ballots      Ballots

       11/5/2020 LAKELAND                   78         89.74%        96.15%     96.15%         96.15%

       11/5/2020 LONG ISLAND            641            92.20%        97.19%     97.97%         98.28%

       11/5/2020 LOS ANGELES           2801            98.32%        98.43%     98.68%         99.00%

       11/5/2020 LOUISIANA                   1          0.00%         0.00%       0.00%          0.00%

       11/5/2020 MID-AMERICA                87         74.71%        81.61%     83.91%         88.51%


       11/5/2020 MID-CAROLINAS          310            80.32%        83.23%     89.03%         92.58%

       11/5/2020 MISSISSIPPI                27         85.19%        85.19%     88.89%         96.30%

       11/5/2020 NEVADA SIERRA          594            97.81%        97.98%     98.48%         99.83%

       11/5/2020 NEW YORK               466            96.57%        97.00%     97.85%         98.07%


                 NORTHERN NEW
       11/5/2020 ENGLAND                     4         50.00%        50.00%     50.00%         50.00%

                 NORTHERN NEW
       11/5/2020 JERSEY                1302            97.16%        98.62%     98.77%         99.08%

       11/5/2020 NORTHERN OHIO          360            83.61%        92.50%     94.17%         97.22%

                 NORTHERN
       11/5/2020 VIRGINIA               426            86.85%        90.85%     92.96%         93.90%

       11/5/2020 NORTHLAND                  58         77.59%        87.93%     89.66%         94.83%

       11/5/2020 OHIO VALLEY            493            91.68%        92.09%     94.73%         97.97%

       11/5/2020 OKLAHOMA                    4         75.00%        75.00%     75.00%         75.00%


                 PHILADELPHIA
       11/5/2020 METROPO                456            51.75%        65.35%     69.52%         92.54%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 7 of 11



                                  Measured        Processing                  2 Extra
                                  Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                  Inbound         Inbound        Inbound      Inbound     Inbound
Date             District         Ballots         Ballots        Ballots      Ballots     Ballots

       11/5/2020 PORTLAND                684            95.18%        95.61%     97.22%        98.83%

       11/5/2020 RICHMOND                564            84.40%        90.25%     92.73%        95.39%

       11/5/2020 RIO GRANDE                  18         77.78%        77.78%     88.89%       100.00%

       11/5/2020 SACRAMENTO             2469            97.61%        97.89%     98.50%        98.66%


       11/5/2020 SALT LAKE CITY          901            97.11%        97.11%     98.11%        98.89%

       11/5/2020 SAN DIEGO              3326            98.71%        98.77%     99.28%        99.55%


       11/5/2020 SAN FRANCISCO          1094            98.08%        98.45%     98.81%        98.99%

       11/5/2020 SANTA ANA              1457            83.60%        84.15%     86.00%        86.75%
       11/5/2020 SEATTLE                2714            96.02%        96.17%     97.64%        98.49%

       11/5/2020 SIERRA COASTAL          970            97.94%        97.94%     98.56%        98.66%

       11/5/2020 SOUTH FLORIDA               86         61.63%        61.63%     75.58%        84.88%

       11/5/2020 SOUTH JERSEY            456            87.50%        93.42%     93.86%        95.83%

       11/5/2020 SUNCOAST                298            83.22%        83.22%     89.26%        94.63%

       11/5/2020 TENNESSEE                84            83.33%        85.71%     86.90%        96.43%
       11/5/2020 TRIBORO                 721            88.90%        91.68%     95.28%        97.09%

       11/5/2020 WESTCHESTER             556            91.19%        96.04%     97.48%        99.10%

                 WESTERN NEW
       11/5/2020 YORK                    247            90.69%        90.69%     95.55%        97.98%


                 WESTERN
       11/5/2020 PENNSYLVANIA            443            86.46%        90.74%     94.36%        96.61%

       11/6/2020 ALABAMA                      1          0.00%         0.00%      0.00%         0.00%
       11/6/2020 ALASKA                      88         82.95%        90.91%     93.18%        95.45%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 8 of 11



                                    Measured      Processing                   2 Extra
                                    Volume:       Score:        1 Extra Day:   Days:       3 Extra Days:
                                    Inbound       Inbound       Inbound        Inbound     Inbound
Date             District           Ballots       Ballots       Ballots        Ballots     Ballots
       11/6/2020 ALBANY                     171          83.63%       98.25%        98.25%       98.83%

       11/6/2020 APPALACHIAN                78          43.59%       83.33%        88.46%        91.03%
       11/6/2020 ARIZONA                   133          85.71%       90.98%        90.98%        91.73%

       11/6/2020 ARKANSAS                    3        100.00%      100.00%        100.00%      100.00%
       11/6/2020 ATLANTA                   109         74.31%       91.74%         91.74%       91.74%

       11/6/2020 BALTIMORE                 214          47.66%       64.49%        74.77%        78.50%

       11/6/2020 BAY-VALLEY                584          89.90%       96.06%        96.40%        97.43%
       11/6/2020 CAPITAL                   157          60.51%       91.08%        92.36%        92.36%

       11/6/2020 CARIBBEAN                   5          60.00%       60.00%        60.00%        60.00%

       11/6/2020 CENTRAL ILLINOIS           81          69.14%       83.95%        93.83%        95.06%

                 CENTRAL
       11/6/2020 PENNSYLVANIA              379          48.28%       77.57%        85.75%        87.86%

       11/6/2020 CENTRAL PLAINS             37          72.97%       89.19%        89.19%        89.19%
       11/6/2020 CHICAGO                  1269          61.70%       69.19%        69.74%        70.13%

                 COLORADO/WYO
       11/6/2020 MING                      333          46.25%       71.77%        72.37%        72.97%

                 CONNECTICUT
       11/6/2020 VALLEY                    137          78.83%       94.16%        95.62%        95.62%

       11/6/2020 DAKOTAS                    44          68.18%       84.09%        84.09%        90.91%
       11/6/2020 DALLAS                     10          40.00%       50.00%        50.00%        50.00%
       11/6/2020 DETROIT                   116          55.17%       78.45%        78.45%        79.31%

       11/6/2020 FT WORTH                   20          65.00%       75.00%        75.00%        75.00%

       11/6/2020 GATEWAY                    44          52.27%       68.18%        72.73%        75.00%

       11/6/2020 GREATER BOSTON            167          90.42%       96.41%        96.41%        96.41%

       11/6/2020 GREATER INDIANA             3          66.67%       66.67%       100.00%      100.00%
          Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 9 of 11



                                 Measured        Processing                  2 Extra
                                 Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                 Inbound         Inbound        Inbound      Inbound     Inbound
Date             District        Ballots         Ballots        Ballots      Ballots     Ballots

                 GREATER
       11/6/2020 MICHIGAN                   69         68.12%        92.75%     92.75%        92.75%


                 GREATER S
       11/6/2020 CAROLINA                   21         66.67%        80.95%     80.95%        80.95%

       11/6/2020 GREENSBORO             129            61.24%        70.54%     71.32%        74.42%


       11/6/2020 GULF ATLANTIC              79         54.43%        93.67%     93.67%        94.94%

       11/6/2020 HAWKEYE                    55         58.18%        80.00%     80.00%        81.82%

       11/6/2020 HONOLULU               103            56.31%        71.84%     71.84%        74.76%

       11/6/2020 HOUSTON                    15         73.33%        93.33%     93.33%        93.33%

       11/6/2020 KENTUCKIANA                11         72.73%        72.73%     72.73%        72.73%

       11/6/2020 LAKELAND                   32         65.63%        93.75%     93.75%        93.75%

       11/6/2020 LONG ISLAND            323            66.56%        84.52%     95.98%        97.52%

       11/6/2020 LOS ANGELES            593            90.05%        94.44%     94.44%        94.77%

       11/6/2020 LOUISIANA                   5         60.00%        60.00%     60.00%        60.00%

       11/6/2020 MID-AMERICA                29         58.62%        75.86%     79.31%        82.76%


       11/6/2020 MID-CAROLINAS          105            59.05%        84.76%     84.76%        94.29%

       11/6/2020 MISSISSIPPI                27         77.78%        92.59%     92.59%        92.59%

       11/6/2020 NEVADA SIERRA          144            93.75%        97.22%     97.22%        97.22%

       11/6/2020 NEW YORK               202            80.20%        94.55%     96.53%        97.52%
         Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 10 of 11



                                  Measured        Processing                  2 Extra
                                  Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                  Inbound         Inbound        Inbound      Inbound     Inbound
Date             District         Ballots         Ballots        Ballots      Ballots     Ballots


                 NORTHERN NEW
       11/6/2020 ENGLAND                      3       100.00%        100.00%    100.00%       100.00%

                 NORTHERN NEW
       11/6/2020 JERSEY                  345            80.29%        90.72%     94.78%        95.36%

       11/6/2020 NORTHERN OHIO           131            53.44%        83.97%     90.84%        92.37%

                 NORTHERN
       11/6/2020 VIRGINIA                241            62.66%        87.14%     89.63%        89.63%

       11/6/2020 NORTHLAND                   40         67.50%        92.50%     92.50%        92.50%

       11/6/2020 OHIO VALLEY                 80         61.25%        83.75%     83.75%        83.75%

       11/6/2020 OKLAHOMA                     6         33.33%        33.33%     33.33%        33.33%


                 PHILADELPHIA
       11/6/2020 METROPO                 272            65.07%        85.29%     86.76%        91.18%

       11/6/2020 PORTLAND                576            74.13%        86.98%     96.35%        96.88%

       11/6/2020 RICHMOND                366            69.40%        87.98%     92.62%        94.81%

       11/6/2020 RIO GRANDE                  14         78.57%        92.86%     92.86%        92.86%

       11/6/2020 SACRAMENTO              381            90.81%        95.28%     95.28%        96.85%


       11/6/2020 SALT LAKE CITY          182            72.53%        91.21%     91.21%        92.86%

       11/6/2020 SAN DIEGO               641            92.51%        95.32%     95.94%        98.13%


       11/6/2020 SAN FRANCISCO           241            89.63%        95.85%     96.27%        97.10%

       11/6/2020 SANTA ANA               138            92.03%        97.10%     97.83%        98.55%
       11/6/2020 SEATTLE                 657            73.67%        92.54%     93.15%        94.06%
         Case 1:20-cv-02405-EGS Document 102-4 Filed 11/07/20 Page 11 of 11



                                  Measured        Processing                  2 Extra
                                  Volume:         Score:         1 Extra Day: Days:       3 Extra Days:
                                  Inbound         Inbound        Inbound      Inbound     Inbound
Date            District          Ballots         Ballots        Ballots      Ballots     Ballots

       11/6/2020 SIERRA COASTAL          235            84.26%        91.91%     91.91%        91.91%

       11/6/2020 SOUTH FLORIDA               53         60.38%        88.68%     88.68%        94.34%

       11/6/2020 SOUTH JERSEY            146            73.29%        87.67%     89.73%        92.47%

       11/6/2020 SUNCOAST                118            76.27%        86.44%     86.44%        87.29%

       11/6/2020 TENNESSEE                67            49.25%        83.58%     85.07%        85.07%
       11/6/2020 TRIBORO                 224            64.73%        79.46%     83.48%        84.82%

       11/6/2020 WESTCHESTER             200            79.00%        93.50%     94.50%        94.50%

                 WESTERN NEW
       11/6/2020 YORK                    182            67.03%        91.21%     95.05%        96.70%


                 WESTERN
       11/6/2020 PENNSYLVANIA            165            74.55%        92.12%     92.12%        93.33%
